Exhibit 10.1

 



SUBSCRIPTION AGREEMENT

 

This SUBSCRIPTION AGREEMENT (this “Agreement”) is dated as of January 17, 2017
(the “Effective Date”), between Genius Brands International, Inc. (the
“Company”), and Sony Pictures Home Entertainment Inc. (the “Purchaser”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Act”), and Rule 506 promulgated thereunder, the Company desires to issue and
sell to the Purchaser, and the Purchaser desires to accept from the Company, in
consideration of the extinguishment and cancellation of certain indebtedness by
the Company to an affiliate of Purchaser, Sony DADC USA, Inc. (“DADC”) pursuant
to an exclusive agreement by and between the Company and DADC, dated as of
January 17, 2014 (the “Replication Agreement”), shares of the Company’s common
stock, $0.001 par value per share (the “Shares”) pursuant to the terms and
conditions of this Agreement;

 

NOW, THEREFORE, upon the execution and delivery of this Agreement, the Company
and the Purchaser agree as follows:

 

1.                   Subscription.

 

(a)                The Purchaser, intending to be legally bound, hereby
irrevocably subscribes for and agrees to purchase 301,231 Shares1 in an
aggregate amount of $1,489,583 at a per share purchase price equal to $4.945,
the closing market price of the Shares on the day prior to the Effective Date,
and the Company, intending to be legally bound, hereby agrees to issue and sell
the Shares on the Effective Date to the Purchaser in an aggregate amount of
$1,489,583, in consideration of the payment by the Purchaser to DADC of certain
indebtedness in the amount of $1,489,583, currently outstanding under the
Replication Agreement as of the Effective Date.

 

(b)               Upon issuance, the Shares shall be deemed immediately vested
and Purchaser will be recorded as a registered stockholder of the Company with
respect to the Shares. The Company and its transfer agent will promptly provide
to Purchaser written confirmation of such issuance and recordation. Upon
issuance of the Shares, Purchaser will have in connection with the Shares all
rights of a holder of common stock of the Company, including, without
limitation, voting rights and rights to dividends and distributions in respect
to the Shares.

 

(c)                Company shall have the right of first refusal to purchase the
Shares acquired by Purchaser pursuant to this Agreement, at the then market
price if and in the event that Purchaser desires to sell such Shares, provided,
that Company must provide Purchaser written notice of its election to exercise
its right of first refusal within 2 business days of Company’s receipt of
written notice from Purchaser of Purchaser’s desire to sell such Shares.

 

2.                   Representations and Warranties of the Company. As of the
date hereof, the Company hereby represents and warrants to the Purchaser that:

 

(a)                Organization. The Company is a corporation, duly organized,
validly existing and in good standing under the laws of the State of Nevada.

 

______________

1 Rounded up to the next whole share.

 

 

 



 1 

 

 

(b)                Authority and Validity. The Company has all requisite
corporate power and authority to execute, deliver and perform its obligations
under this Agreement and to consummate the transactions contemplated hereby. The
execution, delivery and performance by the Company of this Agreement and the
consummation of the transactions contemplated hereby have been duly and validly
authorized by all necessary action required on the part of the Company, and no
other proceedings on the part of the Company are necessary to authorize this
Agreement or for the Company to perform its obligations under this Agreement.
This Agreement constitutes the lawful, valid and legally binding obligation of
the Company, enforceable in accordance with its terms, except as the same may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and
general equitable principles regardless of whether such enforceability is
considered in a proceeding at law or in equity.

 

(c)                Valid Issuance. The Shares that are being purchased
hereunder, when issued, sold and delivered in accordance with the terms of this
Agreement for the consideration expressed herein, will be duly and validly
issued, fully paid and nonassessable, and will be free and clear of any liens,
encumbrances or restrictions on transfer other than any applicable state and
federal securities laws. The Company further represents and warrants that the
offer, sale and issuance of the Shares to Purchaser does not require
registration under the Act and is in compliance with applicable federal and
state securities laws.

 

(d)                No Violation or Conflict. The execution, delivery and
performance of this Agreement and the transactions contemplated hereby do not
(i) violate, conflict with or result in the breach of any provision of the
Company’s Certificate of Incorporation or Bylaws, (ii) conflict with or violate
any law, rule, regulation, order, judgment or decree applicable the Company or
any of its assets, properties or businesses, or (iii) conflict with, result in
any breach of, constitute a default (or event that with the giving of notice or
lapse of time, or both, would become a default) under, require any consent
under, or give to others any rights of termination, amendment, acceleration,
suspension, revocation or cancellation of, or result in the creation of any
encumbrance on any of the assets or properties of the Company, pursuant to any
note, bond, mortgage or indenture, contract, agreement, lease, sublease,
license, permit, franchise or other instrument or arrangement to which the
Company is a party except, in the case of clauses (ii) and (iii), to the extent
that such conflicts, breaches, defaults or other matters would not, individually
or in the aggregate, reasonably be expected to have a material adverse effect on
the Company.

 

3.                   Representations, Warranties and Covenants of the Purchaser.
As of the date hereof, the Purchaser hereby represents and warrants to the
Company that:

 

(a)                Organization; Authority. The Purchaser is an entity duly
incorporated, validly existing and in good standing under the laws of State of
Delaware with all corporate power and authority to enter into and to consummate
the transactions contemplated hereby and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of this Agreement and
performance by the Purchaser of the transactions contemplated hereby have been
duly authorized by all necessary corporate action on the part of the Purchaser.
This Agreement has been duly executed by the Purchaser, and when delivered by
the Purchaser in accordance with the terms hereof, will constitute the valid and
legally binding obligation of the Purchaser, enforceable against it in
accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

 

 

 



 2 

 

 

(b)                Own Account. The Purchaser understands that the Shares are
“restricted securities” and have not been registered under the Act or any
applicable state securities law and it is acquiring, or will acquire, the Shares
as principal for its own account and not with a view to or for distributing or
reselling such Shares or any part thereof in violation of the Act or any
applicable state securities law, has no present intention of distributing any of
such Shares in violation of the Act or any applicable state securities law and
has no direct or indirect arrangement or understandings with any other persons
to distribute or regarding the distribution of such Shares in violation of the
Act or any applicable state securities law (this representation and warranty not
limiting the Purchaser’s right to sell the Shares in compliance with applicable
federal and state securities laws). The Purchaser is or will be acquiring the
Shares hereunder in the ordinary course of its business.

 

(c)                Purchaser Status. At the time the Purchaser was offered the
Shares, it was, and as of the date hereof it is, an “accredited investor” as
such term is defined in Regulation D promulgated by the U. S. Securities and
Exchange Commission (the “SEC”) under the Act.

 

(d)                Experience of Such Purchaser. The Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Shares, and has so
evaluated the merits and risks of such investment. The Purchaser is able to bear
the economic risk of an investment in the Shares and, at the present time, is
able to afford a complete loss of such investment.

 

(e)                General Solicitation. The Purchaser is not purchasing the
Shares as a result of any advertisement, article, notice or other communication
regarding the Shares published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

 

(f)                 Access to Information. The Purchaser acknowledges that it
has had the opportunity to review this Agreement and the reports, schedules,
forms, statements and other documents required to be filed by the Company under
the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the
two years preceding the date hereof (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Reports”) (including all exhibits
and schedules thereto). The Purchaser further acknowledges that it has been
afforded (i) the opportunity to ask such questions as it has deemed necessary
of, and to receive answers from, representatives of the Company concerning the
terms and conditions of the offering of the Shares and the merits and risks of
investing in the Shares; (ii) access to information about the Company and its
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment. In addition, the
Purchaser acknowledges and agrees that it has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Shares.

 

(g)                Risk Factors. The Purchaser fully understands that the Shares
are speculative investments that involve a high degree of risk of loss of the
Purchaser’s entire investment. The Purchaser has considered each of the risks
regarding an investment in the Company and the Shares, including those risks
specified in the Company’s Annual Report on Form 10-K for the year ended
December 31, 2015 and in other SEC Reports.

 

 

 



 3 

 

 

4. Legends.

 

(a)                Any certificates representing Shares shall bear a legend in
substantially the following form, in addition to any other legends required by
law or contract:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ISSUED IN A PRIVATE
PLACEMENT, WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), AND MAY NOT BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE TRANSFERRED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION UNDER THE ACT COVERING THE TRANSFER OR
AN OPINION OF COUNSEL, SATISFACTORY TO THE ISSUER, THAT REGISTRATION UNDER THE
ACT IS NOT REQUIRED.”

 

(b)                The legends required by this Section 4 shall be removed by
the Company upon request without charge as to any particular Shares (i) when, in
the opinion of counsel reasonably acceptable to the Company, such restrictions
are no longer required in order to assure compliance with the Act, including
promptly following the date that Shares may be sold under Rule 144 without
volume restrictions or manner of sale limitations, (ii) when such Shares shall
have been registered under the Act, or (iii) if the Purchaser is then (or has
been in the prior 90 days) an affiliate of the Company, then not until the date
that is one year after the Effective Date; provided, that, without the Company’s
consent, no such legend removal shall occur prior to one year after the issuance
of the Shares to Purchaser.

 

5. Rule 144 Reporting

 

(a)                With a view to making available the benefits of certain rules
and regulations of the SEC that will permit the sale of the Shares without
registration with the SEC, the Company agrees to:

 

(i)                        file with the SEC in a timely manner all reports and
other documents required to be filed by the Company under the Securities
Exchange Act of 1934, as amended (the "Exchange Act"); and

 

(ii)                        so long as Purchaser owns any Shares, upon request
by Purchaser, if the Company is not filing reports and other documents under the
Exchange Act, the Company will make available other information as required by
Rule 144A (including the provision of information to Purchaser and prospective
purchasers designated by Purchaser pursuant to Rule 144A(d)(4)) for so long as
necessary to permit sales of the Shares pursuant to Rule 144A, and commencing at
such time as sales are permitted under Rule 144, and in any event shall make
available (either by mailing a copy thereof, by posting on the Company’s
website, or by press release) to Purchaser a copy of:

 

(A)the Company’s annual consolidated financial statements (including at least
balance sheets, statements of profit and loss, statements of stockholders’
equity and statements of cash flows) prepared in accordance with generally
accepted accounting principles in the United States, no later than 90 days after
the end of each fiscal year of the Company; and

 

(B)the Company’s quarterly consolidated financial statements (including at least
balance sheets, statements of profit and loss, statements of stockholders’
equity and statements of cash flows) prepared in a manner substantially
consistent with the preparation of the Company’s annual consolidated financial
statements, no later than 45 days after the end of each fiscal quarter of the
Company.

 

 

 

 



 4 

 

 

6.                   Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

7.                   Notices. Any notice or other communication required or
permitted hereunder must be in writing and sent by either (i) registered or
certified mail, postage prepaid, return receipt requested, (ii) overnight
delivery with confirmation of delivery, or (iii) confirmed facsimile
transmission, in each case addressed as follows:

 



  To the Company:   Genius Brands International, Inc.       Attn: Gregory B.
Payne       301 N. Canon Drive, Suite 305       Beverly Hills, CA 90210        
  To the Purchaser:*   Sony Pictures Home Entertainment Inc.       c/o Sony
Pictures Entertainment Inc.       10202 West Washington Boulevard       Culver
City, CA 90232       Attention: General Counsel       Facsimile: (310) 244-0510
      and       Attention: Executive Vice President, Corporate Legal      
Facsimile: (310) 244-2169

 

8.                Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of California, without
regard to its conflicts of laws principles.

 

9.                Further Assurances. The Company and the Purchaser agree to
execute any and all such other and further instruments and documents, and to
take any and all such further actions, which are reasonably required to
effectuate this Agreement and the intents and purposes hereof.

 

10.            Binding Agreement. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their heirs, executors, administrators,
personal representatives, successors and assigns and transferees by operation of
law, whether or not any such party will have become a party to this Agreement
and agreed in writing to join herein and be bound by the terms and conditions
hereof.

 

11.            Entire Agreement. This Agreement constitutes the entire agreement
between the Company and the Purchaser with respect to the matters covered hereby
and supersedes all prior agreements and understanding with respect to such
matters between the Company and the Purchaser.

 

12.            Severability. In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein will
not in any way be affected or impaired thereby.

 

13.            Waiver. Except as otherwise expressly provided herein, no waiver
of any covenant, condition, or provision of this Agreement shall be deemed to
have been made unless expressly set forth in writing and signed by the party
against whom such waiver is charged; and, (i) the failure of any party to insist
in any one or more cases upon the performance of any of the provisions,
covenants, or conditions of this Agreement or to exercise any option herein
contained, shall not be construed as a waiver or relinquishment for the future
of any such provisions, covenants, or conditions and (ii) no waiver by any party
of one breach by another party shall be construed as a waiver with respect to
any other or subsequent breach.

 

 

 



 5 

 

 

14.            Subscription Irrevocable. Except as set forth herein, this
subscription is irrevocable, is subject to all of the terms and provisions
contained in this Agreement, and will survive the death, dissolution, or
disability of the Purchaser.

 

15.            Assignability. This Agreement is not transferable or assignable
by any Purchaser.

 

16.            Counterparts; Facsimile or “pdf” Copies. This Agreement may be
executed in counterparts, each of which, when executed, shall be deemed an
original but all of which, taken together, shall constitute one and the same
Agreement. Delivery of an executed copy of a signature page to this Agreement by
facsimile or “pdf” transmission shall be as effective as delivery of a manually
executed copy of this Agreement and shall be as effective and enforceable as the
original.

 

 

[SIGNATURES FOLLOW ON NEXT PAGE]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 6 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed by its authorized signatory as of the date first indicated above.

 

PURCHASER:

 

 

By: /s/ William V. Stellman                 

Name: William V. Stellman

Title: EVP, CFO & SupplyChain

 

 

Subscription Amount: $1,489,583

 

No. of Shares 301,231                        

 

 

GENIUS BRANDS INTERNATIONAL, INC.

 

Agreed and Accepted   By: /s/ Gregory B. Payne                      this January
17, 2017   Name: Gregory B. Payne     Title: EVP                 Address for
Notice:     301 N. Canon Drive, Suite 305     Beverly Hills, CA 90210    
Telephone: 310-273-4222     Facsimile: 310-273-4202     E-mail:
andy@gnusbrands.com     Attention: Chief Executive Officer           With a copy
to:     Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.     Chrysler Center
    666 Third Avenue     New York, NY 10017     Telephone: (212) 935-3000    
Facsimile: (212) 983-3115
E-mail: KRKoch@mintz.com
Attention: Kenneth R. Koch, Esq.

 













 

 



 7 

